Opinion by
Dallingeb, J.
In accordance with stipulation of counsel iron jardiniere stands, antimony paperweights and lamp shades, calendar holders, incense burners, lanterns, gongs, and dishes were held dutiable as household utensils or hollow ware at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816) and Abstracts 33928, 34951, 30099, and 32415 cited. Cone incense the same as that involved in Woolworth v. United States (T. D. 47647) was held free of duty as joss stick under paragraph 1703.